Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Pfeifer (Reg. No. 70568) on February 25,2022. 

The application has been amended as follows: 

IN THE SPECIFICATION:
Paragraph 0079 of the Applicant’s Original Specification filed on 12/19/2018 has been amended as follows:
The depicted embodiment includes the motor housing simply acting as a main body, incorporating the clutch mechanisms. The main body is divided into proximal body 142a and distal body 142b with clutch 144 residing therebetween. Proximal body 142a resides at least partially within collar 132 and clutch 146 resides therebetween. Clutches 144 and 146 may be any clutches known to a person of ordinary skill in the art including mechanical, electrical, and electromagnetic clutches. Clutches 144 and 146 are also 

IN THE CLAIMS:
The claims have been amended as follows:

Claim 2. (Currently Amended) The ducted fan engine of claim 1, wherein the drive-wheel configuration includes at least one of the blades in the plurality of blades is in contact with the shroud.
Claim 5. (Currently Amended) The ducted fan engine of claim 1, further including a blade-contacting flange disposed on an internal surface of the shroud and extending a distance inwardly towards the central longitudinal axis of the shroud, the distance being greater than the difference between an outer diameter of the mechanical fan and [[the]]an inner diameter of the shroud.
Claim 7. (Currently Amended) A ducted fan engine, comprising:
an outer shroud encircling a plurality of blades, the outer shroud having an electrical coil connected to a power source;
a motor housing comprising a main body, wherein the main body includes a proximal body and a distal body; 
a collar concentrically located with respect to the outer shroud, the collar receiving at least a portion of [[a]]the proximal body in a rotationally free relation;
a first clutch disposed between the collar and the proximal body, wherein the first clutch can be engaged to prevent relative rotation between the collar and the proximal body;
a first end of the proximal body secured to a mounting arm and a second end of the proximal body in rotational communication with [[a]]the distal body ;
the distal body in mechanical communication with the plurality of blades;

at least one blade in the plurality of blades having a magnetic component disposed proximate a free end of the at least one blade;
whereby electrifying the electrical coil can cause or prevent rotation of the plurality of blades with respect to the outer shroud, and the first and second clutches enable the ducted fan engine to operate as a propulsion engine or a drive wheel. 

Claim 8. (Currently Amended) The ducted fan engine of claim 7, wherein operation as the propulsion engine includes:
the first clutch engaged to prevent the proximal body from rotating with respect to the collar secured to the outer shroud;
the second clutch disengaged to allow the distal body to rotating with respect to the proximal body; and
electrifying the electrical coil to cause the plurality of blades to rotate with respect to the outer shroud.
Claim 9. (Currently Amended) The ducted fan engine of claim 7, wherein operation as the drive wheel includes:
the first clutch disengaged to allow the collar secured to the outer shroud to rotate with respect to the proximal body;
the second clutch engaged to prevent the distal body secured to the plurality of blades from rotating with respect to the proximal body; and
electrifying the electrical coil to cause the outer shroud to rotate with respect to the plurality of blades.
Claim 10. (Currently Amended) The ducted fan engine of claim 7, further including a tread disposed on an outer surface of the outer shroud, thereby providing traction between a shroud-contacting surface and the outer shroud when the ducted fan engine operates as the drive wheel. 
Claim 11. (Currently Amended) A convertible craft, comprising:
a ducted fan engine pivotally secured to the craft, wherein the ducted fan engine includes:
a shroud encircling a mechanical fan, the shroud having an internal surface establishing an inner diameter, wherein the inner diameter of the shroud is greater in size than an outer diameter of the mechanical fan; 
the[[a]] mechanical fan having a plurality of blades concentrically arranged about a rotational axis, wherein each blade in the plurality of blades has an extent originating from the rotational axis and terminating at a distal free end;
the distal free end[[s]] of each blade effectively creating the outer diameter of the mechanical fan;
a fluid-propulsion configuration in which the plurality of blades are free to rotate with respect to the shroud to produce thrust through fluid flow; and
a drive-wheel configuration in which an outer surface of the shroud is in physical contact with a ground surface and the shroud is configured to rotate about the rotational axis, thereby enabling the shroud to roll along the ground surface.
Claim 12. (Currently Amended) The craft of claim 11, further including a drive shaft, wherein the mechanical fan is configured to translate in an axial direction along the drive shaft, thereby enabling the mechanical fan to change location within the shroud along a longitudinal axis of the shroud. 
Claim 13. (Currently Amended) The craft of claim 11, further including a blade-contacting flange located proximate to a fore end of the shroud, such that the drive-wheel configuration is achieved  a translation shaft towards the fore end of the shroud until at least one of the blades in the plurality of blades comes in contact with the blade-contacting flange. 
Claim 16. (Currently Amended) The craft of claim 11, further including:
an electrical coil disposed on or in the shroud, the electrical coil connected to a power source;
a motor housing comprising a main body, wherein the main body includes a proximal body and a distal body; 
a collar concentrically located with respect to the shroud, the collar receiving at least a portion of [[a]the proximal body in a rotationally free relation;
a first clutch disposed between the collar and the proximal body, wherein the first clutch can be engaged to prevent relative rotation between the collar and the proximal body;
a first end of the proximal body secured to a mounting arm  and a second end of the proximal body in rotational communication with [[a]]the distal body ;
the distal body in mechanical communication with the plurality of blades;
a second clutch disposed between the proximal and distal bodies, wherein the second clutch can be engaged to prevent relative rotation between the proximal and distal bodies;
at least one blade in the plurality of blades having a magnetic component disposed proximate a free end of the at least one blade; 



The claims have been amended as shown above to provide claim verbiage clarity and overcome indefiniteness. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In reference to Claim 1
Malchow et al. (US 4553404) discloses: 
A ducted fan engine, comprising: a drive shaft (24) and a translation collar (62) and a shroud shaft (62), wherein the drive shaft is configured to translate in a direction parallel to a longitudinal axis of the translation collar and shroud shaft; a mechanical fan (30) interconnected with the drive shaft and the baffle (64) is interconnected with the drive shaft such that movement of the drive shaft in an axial direction causes movement of the baffle in the axial direction. Malchow et al. discloses the mechanical fan (30) having a plurality of blades (46; Fig. 1-4) concentrically arranged about a rotational axis, the mechanical fan configured to rotate about the rotational axis. Malchow et al. discloses a fluid-propulsion configuration in which the mechanical fan rotates freely to produce thrust through fluid flow; and a drive-wheel configuration in which the 
Malchow does not disclose:
The movement of the drive shaft in an axial direction causes movement of the mechanical fan in the axial direction, a shroud interconnected with the shroud shaft; a fluid-propulsion configuration in which the mechanical fan rotates freely with respect to the shroud to produce thrust through fluid flow; and a drive-wheel configuration in which at least one of the blades in the plurality of blades is in contact with the shroud, thereby causing concurrent rotation of the shroud and mechanical fan when the mechanical fan rotates about the rotational axis.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barland (US 20170254335) discloses an axial fan comprising electrical coils which would stop the rotation of the fan blade assembly.

Earl (US 2542121) discloses a motor compressor unit comprising vanes which are axially movable and attached to axially moving shaft. 
Anderson (US 2083184) discloses a fan comprising blades which are attached to an axially moving shaft. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/David E Sosnowski/SPE, Art Unit 3745